 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            No. CR 13-00469-CJC
11
               Plaintiff,                 ORDER GRANTING
12                                        RULE 15 DEPOSITIONS OF
                    v.                    THREE WITNESSES
13
     CLIFFORD KIRSTEIN, KELEN MAGAEL
14   BUCHAN, MARK EL BERNACHAWY, and
     AGIYL KAMALDIN,                      (Under Seal)
15
               Defendants.
16

17   For good cause shown, IT IS HEREBY ORDERED THAT:
18        The Government’s Motion for Order Granting Rule 15 Depositions
19   of Three Witnesses is GRANTED.    Government witnesses Bernard
20   Freedman, Annie Tyler, and Aaron Tyler (the “witnesses”) are ordered
21   to appear for depositions at the earliest convenience of all
22   parties, but no later than May 21, 2019.
23        1.   The deposition of Bernard Freedman will occur in the Los
24   Angeles U.S. Attorney’s Office located at the United States
25   Courthouse, 312 N. Spring Street, Los Angeles, California 90012.
26        2.   The depositions of Annie and Aaron Tyler will occur in the
27   Santa Ana U.S. Attorney’s Office or another suitable location (such
28   as an empty courtroom) within the Ronald Reagan Federal Building,
 1   United States Courthouse, 411 W 4th St #1-053, Santa Ana, California

 2   92701.

 3          3.   The following procedures shall apply to the ordered

 4   depositions:

 5               a.     The witnesses shall appear for a video-taped

 6   deposition.      The questioning shall be conducted by the attorneys for

 7   the United States and the defendants, in the presence of a Certified

 8   Court Reporter, who will place the witnesses under oath;

 9               b.     The witnesses shall be questioned first by the

10   prosecuting attorneys, then cross-examined by the defendants’

11   attorneys, and then questioned by the prosecuting attorneys on

12   redirect examination in a manner conforming to federal evidentiary

13   rules;

14               c.     The questions and the answers of the witnesses shall

15   be recorded verbatim by a court reporter and by video, and a

16   transcript of the proceedings will be prepared; and

17               d.     The defendants, who are in custody, shall be present,

18   unless they waive that right.

19          IT IS SO ORDERED.

20
     May 3, 2019
21
     DATE                                   HONORABLE CORMAC J. CARNEY
22                                          UNITED STATES DISTRICT JUDGE

23   Presented by:

24       /s/
     KIMBERLY D. JAIMEZ
25   Assistant United States Attorney
26

27

28
